	                              UNITED	STATES	DISTRICT	COURT	
	                              EASTERN	DISTRICT	OF	LOUISIANA	
	
    	                                                              	             	
    CLIFF	MALBROUGH	                                               	             CIVIL	ACTION	
    	                                                              	             	
    VERSUS	                                                        	             NO.	18‐8391	
    	                                                              	             	
    DARREL	VANNOY,	WARDEN	                                         	             SECTION:	AF@(5)	
	
                                                O	R	D	E	R	
	
        The	 Court,	 upon	 considering	 the	 Motion	 for	 Stay	 and	 Abeyance,	 the	 petition,	 the	

record	 herein	 and	 applicable	 law,	 the	 Report	 and	 Recommendation	 of	 the	 United	 States	

Magistrate	Judge,	and	the	failure	of	any	party	to	file	an	objection	to	the	Magistrate	Judge=s	

Report	and	Recommendation,	hereby	approves	and	adopts	the	Report	and	Recommendation	

of	the	United	States	Magistrate	Judge.	 	 Accordingly,	 	

        IT	IS	ORDERED	that	the	Motion	for	Stay	and	Abeyance	is	hereby	GRANTED	and	that	

Malbrough’s	petition	for	issuance	of	a	writ	of	habeas	corpus	pursuant	to	28	U.S.C.	§	2254	is	

hereby	STAYED	and	ADMINISTRATIVELY	CLOSED	pending	full	and	final	exhaustion	of	the	

claims	for	relief	presented	in	his	federal	petition	that	are	currently	pending	before	the	state	

courts.	

        IT	IS	FURTHER	ORDERED	that	Petitioner,	Cliff	Malbrough,	file	a	motion	to	reopen	

this	matter	within	thirty	(30)	days	after	finality	of	all	state	post‐conviction	review	through	

the	 Louisiana	 Supreme	 Court	 related	 to	 the	 unexhausted	 claims	 presented	 in	 his	 federal	

petition	that	are	currently	pending	before	the	state	courts.	 	 	 	

                                        	 	 	 	 day	of	 	 	 	 	 	 	 February
        New	Orleans,	Louisiana,	this	 	 8th                         	 	 	 	 	 	 	 	 	 	 	 	 ,	2019.	

	                                                	
	
                                                 	        	   	     	      	   	     	                 	
                                                             MARTIN	L.C.	FELDMAN	
                                                         UNITED	STATES	DISTRICT	JUDGE	
